Exhibit 10.1



CEVA, INC.
2006 EXECUTIVE BONUS PLAN


 
1. PURPOSE; PERFORMANCE PERIOD


The purpose of this CEVA, Inc. 2006 Executive Bonus Plan (the “Bonus Plan”) is
to provide cash incentives to eligible employees of CEVA, Inc. (the “Company”)
based on the Company’s annual revenue and operating income as well as individual
performance. The Bonus Plan shall be effective for the Company’s 2006 fiscal
year, which begins January 1, 2006 and ends December 31, 2006 (the “Performance
Period”).


2. PARTICIPANTS


The individuals eligible to participate in the Bonus Plan are employees of the
Company who hold the position of manager or more senior, as well as other key
employees of the Company, as determined by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).


3. ADMINISTRATION


(a) The Committee is responsible for administering the Bonus Plan. Subject to
the express provisions and limitations set forth in the Bonus Plan, the
Committee shall be authorized and empowered to do all things necessary or
desirable, in its sole discretion, in connection with the administration of the
Bonus Plan, including, without limitation, the following:


(i) To prescribe, amend and rescind rules and regulations relating to the Bonus
Plan and to define terms not otherwise defined herein;


(ii) To determine which employees are eligible to participate in the Bonus Plan;


(iii) To make determinations regarding (1) the Company’s financial performance,
and (2) any other Company or individual performance goals or other conditions
applicable to the payment of bonuses under the Bonus Plan;


(iv) To prescribe and amend the terms of any agreements or other documents under
the Bonus Plan (which need not be identical);


(v) To determine whether, and the extent to which, adjustments are required
pursuant to Section 4;


--------------------------------------------------------------------------------




(vi) To interpret and construe the Bonus Plan, any rules and regulations under
the Bonus Plan, and the terms and conditions of any bonus opportunities provided
hereunder, and to make exceptions to any such provisions in good faith and for
the benefit of the Company; and


(vii) To make all other determinations deemed necessary or advisable for the
administration of the Bonus Plan.


(b)  All decisions, determinations and interpretations by the Committee
regarding the Bonus Plan are final and binding on all Bonus Plan participants.


4. BONUS DETERMINATION


(a)  Target Bonus. Each Bonus Plan participant is eligible to receive a cash
bonus for the Performance Period (the “Target Bonus”) based upon Company
financial performance and individual performance for such Performance Period.
Unless otherwise determined by the Committee, the Target Bonus for each
participant, expressed as a percent of base salary paid during the Performance
Period, is as follows:



(i)  
Chief Executive Officer: 50%

(ii)  
Vice Presidents and above: 35%

(iii)  
Directors: 20%

(iv)  
Managers: 15%

(v)  
Other key contributors: 10%



(b)  Company/Individual Performance Components. For each Bonus Plan participant,
the Target Bonus consists of two components, a Company financial component and
an individual performance component, weighted as follows: (i) in the case of the
Chief Executive Officer and Vice Presidents and above, 75% for Company financial
performance and 25% for individual performance; and (ii) for all other Bonus
Plan participants, 50% for Company financial performance and 50% for individual
performance. The Company financial performance component itself consists of two
components, a revenue component and an operating income component, weighted 40%
and 60%, respectively. Individual performance is determined by the Committee, in
its discretion, taking into account such factors as it deems relevant to such
determination including, but not limited to, achievement of qualitative and/or
quantitative milestones and objectives. Company financial performance is based
on attainment of revenue and operating income targets set by the Committee in
accordance with the operating budget approved by the Company’s Board of
Directors for the Company’s 2006 fiscal year, provided that (i) the Committee
retains the discretion to take extraordinary events into account for purposes of
determining the Company’s financial performance for the Performance Period, and
(ii) expenses attributable to equity compensation under FAS 123R are to be
disregarded for purposes of determining operating income.


(c)      Bonus Payment. The bonus amount for any particular Bonus Plan
participant is the sum of (i) the participant’s Target Bonus multiplied by the
applicable Company financial component percentage, plus (ii) the participant’s
Target Bonus multiplied by the applicable individual performance component,
adjusted by the Committee, in its sole discretion, based upon its assessment of
the participant’s performance for the Performance Period. No bonuses shall be
paid unless the Company meets or exceeds both the revenue and operating income
targets for the Performance Period. Notwithstanding the forgoing, the Committee
reserves the right to make discretionary bonus payments under this Bonus Plan
taking into account such factors as it deems appropriate including, but not
limited to unforeseen changes to the Company’s business plan and/or Company
and/or individual performance other than as specified above.


--------------------------------------------------------------------------------




5. PAYMENT OF BONUSES


Bonus payments are made in cash. The payment of a bonus requires that
participant be on the Company’s payroll as of the last day of the Performance
Period. The Committee may make exceptions to this requirement in its sole
discretion.


6. TAX WITHHOLDING


All payments or distributions pursuant to the Bonus Plan shall be subject to
applicable federal, state and local tax and other withholding obligations.


7. NON-ASSIGNABILITY


Unless the Committee expressly states otherwise, no participant in the Bonus
Plan may sell, assign, convey, gift, pledge or otherwise hypothecate or alienate
any bonus opportunity or amounts determined by the Committee to be payable under
the Bonus Plan, until such amounts (if any) are actually paid.


8. EMPLOYMENT AT WILL


Neither eligibility or participation in the Bonus Plan nor any action by the
Company or the Committee shall be held or construed to confer upon any person
any right to be continued in the employ of the Company. The Company expressly
reserves the right to discharge any participant whenever in the sole discretion
of the Company its interest may so require.


9. NO VESTED INTEREST OR RIGHT


At no time before the actual payout of a bonus to any participant under the
Bonus Plan shall any participant accrue any vested interest or right whatsoever
under the Bonus Plan, and the Company has no obligation to treat participants
identically under the Bonus Plan.


10. GOVERNING LAW


The Bonus Plan and any agreements and documents hereunder shall be interpreted
and construed in accordance with the laws of the State of California and
applicable federal law.


--------------------------------------------------------------------------------


 